

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.20
 
SPLIT-DOLLAR AGREEMENT


THIS AGREEMENT effective October 15, 1996, by and between Imperial Thrift and
Loan Association, a California Corporation (hereinafter called the "Bank"); and
George W. Haligowski, (hereinafter called the "Employee");

 
WITNESSETH:


WHEREAS, the Employee is a valuable and experienced employee; and


WHEREAS, the parties desire to establish a split-dollar life insurance plan in
order to provide insurance protection for the benefit of the Employee;


NOW THEREFORE, in consideration of the services rendered and to be rendered by
the Employee and of the mutual covenants, the parties agree as follows:


1.           PURCHASE OF POLICY.  The Employee shall apply to Equitable Variable
Life Insurance Company for a life insurance policy on the life of the Employee
in the face amount of $1.2 million and on the Flexible Premium Variable Life
Plan. The Employee will agree to a medical examination as required by the
insurance company and shall sign any form as requested by the insurance company
as required for the issuance of the policy.
 
2.           OWNERSHIP OF THE POLICY.  The Employee shall be the owner of the
insurance policy on the Employee's life identified in Exhibit "A" attached
hereto and made a part hereof, and may exercise all rights of ownership with
respect to the policy except as otherwise hereinafter provided.


3.           PAYMENT OF PREMIUMS ON POLICY.


(a)           The Bank agrees to remit to the insurance company issuing the
policy and named in Exhibit "A" (the "Insurer") the entire annual premium due in
a timely manner at the beginning of each policy year.


(b)           The Bank shall bear and absorb that part of the premium paid each
year equal to the increase in the cash surrender value of the policy for the
policy year for which such premium is paid.


(c)           The Employee shall pay the Bank the amount, if any, by which each
such premium exceeds the increase in the cash surrender value of the policy for
the policy year for which such premium is paid. The Employee agrees that the
Bank may withhold such amount from his compensation.


4.           ELECTION OF DIVIDEND OPTION. All dividends hereafter declared by
insurer on the policy, or any part thereof as may be so used, shall be applied
to purchase one year term insurance on the life of the Employee equal to the
cash surrender value of the policy as of the next policy anniversary. To the
extent such dividend is not adequate to purchase the required amount of one year
term insurance, such dividend shall be applied in its entirety to purchase one
year term insurance to the extent possible. Any portion of the dividend not used
to purchase one year term insurance shall be applied to reduce premiums.



--------------------------------------------------------------------------------


 
       5.           COLLATERAL ASSIGNMENT FOR BENEFIT OF CORPORATION. The
Employee shall execute and cause to be filed with the insurer a collateral
assignment of the policy to the Bank as security for the payment of any
indebtedness of the Employee to the Bank as set forth in Paragraphs Six and
Seven. Such collateral assignment shall be attached and make a part of this
agreement and referred to as Exhibit "B".


6.           DISPOSITION OF POLICY PROCEEDS. Notwithstanding any beneficiary
designation made on the policy, the Bank shall be entitled to the following
amounts from the policy:


(a)           Death of Employee -- At the Employee's death the Bank shall be
entitled to an amount equal to the total premiums paid by the Bank.


(b)           Termination of Employment for Reasons Other Than Death -- In the
event of termination of employment other than by reason of death, the Bank shall
be entitled to receive an amount equal to the cash surrender value of the policy
as of the date to which premiums were paid at the time of the Employee's
termination of employment, increased by any unpaid dividends allowed for the
year in which the termination occurs, plus any unused portion of the premium
payment, less any indebtedness to the insurer on the policy.


(c)           Termination of Agreement -- In the event of the termination of
this agreement, the Bank shall be entitled to receive an amount equal to the
cash surrender value of the policy as of the date to which the premiums were
paid at the time of the termination of the agreement, plus any unpaid dividends
allowed for the year in which the termination occurred, plus any unused portion
of the premium, less any indebtedness to the insurer on the policy.


7.           TERMINATION OF AGREEMENT. This Agreement shall terminate on the
occurrence of any of the following events:


(a)           Cessation of business by the Bank except in the event of the
acquisition of all or substantially all the assets or shares of the Bank by
another company or a merger or consolidation with another company if immediately
subsequent to such event the Employee is employed by such acquiring company or
the surviving company of such merger or consolidation;


(b)           Written notice given by the Employee to the Bank or by the Bank to
the Employee;


(c)           Termination of the Employee's services with the Bank; or


(d)           Bankruptcy, receivership or dissolution of the Bank.


8.           DISPOSITION OF POLICY ON TERMINATION OF AGREEMENT. If this
agreement is terminated under any subsection of paragraph Seven, the Employee
shall have thirty (30) days from the date of the event causing such termination
in which to pay the Bank an amount equal to that which would be payable to the
Bank under paragraph Six had the Employee terminated his employment on the date
said payment is made. Upon payment of such amount to the Bank the Employee shall
be entitled to receive from the Bank a release of the collateral assignment
described under paragraph Five of this agreement.
 

--------------------------------------------------------------------------------


 
9.           INCLUDABLE INCOME.  The employee shall be responsible for
determining the amount, if any, includable in his gross income for Federal
income tax purposes as the result of this agreement.


10.         LIABILITY OF LIFE INSURANCE COMPANY. It is understood by the parties
that in issuing policies of insurance pursuant to this agreement, The Equitable
Life Insurance Company shall have no liability except that set forth in the
policy. Said insurance company shall not be bound to inquire into or take notice
of any of the covenants herein contained as to such policies of insurance, or as
to the application of the proceeds of such policy. Upon the death of the
insured, said insurance company shall be discharged from all liability on
payment of the proceeds in accordance with the policy provisions without regard
to this agreement or any amendment hereto.


11.         AMENDMENTS. Amendments may be made to this Agreement by a writing
signed by each of the parties and attached. Additional policies of insurance on
the life of the employee may be purchased under this agreement by amendment to
paragraph One.


IN WITNESS WHEREOF, the parties have set their hands and seals, the corporation
by its duly authorized officer, on the day and year above written.

 
WITNESS:
EXECUTED BY:



George J. Guarini /s/
Michael L. Mayer /s/

 
Michael L. Mayer

 
Corporate Secretary





Rica Lindsey /s/
George W. Haligowski /s/

 
George W. Haligowski

 
Employee


 
 

--------------------------------------------------------------------------------

 
